Motion Granted in Part and Order filed December 15, 2020.




                                     In The

                    Fourteenth Court of Appeals

                             NO. 14-18-00721-CV


                      PAMELA G. KOSTAS, Appellant

                                       V.

    CYNTHIA KOSTAS; GEORGIA G. KOSTAS A/K/A GEORGIA G.
   NICHOLAS; LEGACY TRUST COMPANY, N.A; and ANN KOSTAS
                      DAVIS; Appellees

                     On Appeal from Probate Court No 2
                           Harris County, Texas
                       Trial Court Cause No. 454096


                                    ORDER

      This is an appeal from a judgment signed July 18, 2018. On October 15,
2020, appellant Pamela G. Kostas filed a motion to dismiss which we construe as a
motion for partial disposition. Rule 42.1(b) allows for a partial disposition as
follows: “A severable portion of the proceeding may be disposed of under (a) if it
will not prejudice the remaining parties.” See Tex. R. App. P. 42.1(b). In
accordance with appellant Pamela G. Kostas’s motion to dismiss, we dismiss (1)
the part of this appeal in which Pamela G. Kostas appeals from the trial court’s
denial of the application for appointment of George and Stephanie Davis as
personal representatives of the Estate of George J. Kostas, Deceased; and (2) the
part of this appeal in which Pamela G. Kostas appeals from the trial court’s
appointment of Legacy Trust Company, N.A., to serve as Administrator with Will
Annexed for the Estate. To this extent, we grant Pamela G. Kostas’s motion to
dismiss. The rest of the appeal remains pending before this court.


                                     PER CURIAM



Panel consists of Chief Justice Frost and Justices Jewell and Spain.




                                         2